DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US patent publication: 20160148424, “Chung”) in view of Wang (US patent Publication: 20160232645, “Wang”), Sansottera et al. ( US patent publication: 20170256020, “Sansottera”) and Liang et al. (US patent publication: 20200020067, “Liang”).

Regarding claim 9, Chung teaches, A processing device (Fig. 1) comprising:
memory; (element 30 in Fig. 1) and
a processor (GPU 10) configured to:
receive an image comprising one or more three dimensional (3D) objects; (“[0106] FIG. 2 is a diagram including an example for describing TBR.  FIG. 2 includes a frame 200 presenting an object 220 including a plurality of tiles 210.  In one example, the object 220 may be a 3D object, such as a car object 220 which is presented in one frame 200 of a moving image”).
execute a visibility pass for determining locations of primitives of the image; (“[0101] Referring to FIG. 1, the GPU 10 performs a graphics pipeline including a 
binning pipeline 101 and a rendering pipeline 102.  The binning pipeline 101 is 
a process of generating a tile list indicating to which tile vertices, primitives, or patches making up 2D or 3D objects are included.” The first stage of binning/visibility pass is the input assembler that determines locations of primitives of the image “[0117] The input assembler 110 supplies data of vertices about objects stored in the memory 30 to the graphics pipeline 100.  The vertices supplied to the graphics pipeline 100 may correspond to a patch, for example, a mesh or surface expression, but are not limited thereto.”) 
	execute, concurrently with the executing of the visibility pass, front end geometry processing of one of the primitives (“[0118] The vertex shader 115 transmits the vertices supplied by the input assembler 110 as input control points of the hull shader 121.”  In Fig. 6 Vertex shader, hull shader, tessellator, domain shader, geometry shader and binner are the parts of front end geometry processing. Vertex shader is the first stage of geometry processing and part of visibility or binning pass.) but doesn’t teach, front end geometry processing of one of the primitives determined, from the visibility pass, to be in a first one of a plurality of tiles of the image;
	However, Wang teaches, execute, concurrently with the executing of the visibility pass, front end geometry processing of one of the primitives determined, from the visibility pass, to be in a first one of a plurality of tiles of the image;(“[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.  The binning pass utilizes a simplified vertex shader that only includes instructions that affect the position of the vertices”.)  
	Chung and Wang are analogous as they are from the field graphics processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective fling date of the claimed invention to have modified Chung to have included concurrently with the executing of the visibility pass, front end geometry processing of one of the primitives determined, from the visibility pass, to be in a first one of a plurality of tiles of the image as taught by Wang.
	The motivation to include the modification is to filter out the primitives which are not on the current tile so that the following stages of processing per tile/bin can proceed.
Chung as modified by Wang teaches 
While Chung modified by Wang teaches, the processor has multiple SIMD units (Chung, [0318]….For simplicity, the singular term “processor” or “processing unit” …..or a processor or processing unit includes multiple processing elements, or multiple types of processing elements, or both. In one example, a hardware component includes multiple processors, and in another example, a hardware component includes a processor and a controller. A hardware component has any one or more of different processing configurations, examples of which include a single processor, independent processors, parallel processors, single-instruction single-data (SISD) multiprocessing, single-instruction multiple-data (SIMD) multiprocessing, …..multiprocessing.”) but doesn’t expressly teach that  executing the visibility pass in a first single-instruction-multiple-data (SIMD) unit; and executing in the first SIMD unit, the front end geometry processing.
	However, Sansottera teaches, executing the visibility pass in a first single-instruction-multiple-data (SIMD) unit; (Fig. 9 element 916.sub.1. is performing visibility pass determines the location of primitives.  “[0102]….. The components shown in FIG. 9 which have the same reference numerals as those in FIG. 3 operate in the same manner. The first cache subsystem 934.sub.1 includes a first cache 936.sub.1 and a first cache controller 938.sub.1; and the second cache subsystem 934.sub.2 includes a second cache 936.sub.2 and a second cache controller 938.sub.2. In these examples, the first subsystems (934.sub.1, 940.sub.1, 942.sub.1 and 946.sub.1) may be configured to operate only on the position data of the graphics data items, and to store the positions of the sub-primitive in the hierarchical cache 936.sub.1 of the first subsystem as described above.”)
	executing, in the first SIMD unit, the front end geometry processing. (Fig.6 prepares different stages of front end processing  (for example vertex shader) to be executed in SIMD unit 946 sub1 in Fig. 9.  This task assembly  for front end geometry processing in Dig. 6 is used in task assembly unit in Fig. 9 to be executed by SIMD unit 1 (element 916.sub.1.) “[0102]… In some other examples, e.g. in system 900 as shown in FIG. 9, the cache system may be implemented in two cache subsystems 934.sub.1 and 934.sub.2, along with respective processing subsystems, the first of which comprises a task assembly unit 940.sub.1, a task dependency unit 942.sub.1 and SIMD processing logic 946.sub.1,”)
	Sannottera and Chung as modified by Wang are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chuang as modified by Wang to have included executing the visibility pass in a first SIMD unit and executing, in the first SIMD unit, the front end geometry processing as taught by Sannottera.
The motivation to include the modification is to achieve parallel execution of computations units in parallel. 
Chung as modified by Wang and Sannottera doesn’t expressly teach, executing, in a second SIMD unit, concurrently with the executing of the visibility pass and upon completion of the front end geometry processing of the one of the primitives, back end processing of the one primitive in the first tile. 
However, Liang teaches, execute, concurrently with the executing of the visibility pass ,and upon completion of front-end geometry processing of the one of the primitives,  back end processing of one primitive in a first tile.(“[0067] At block 302, the second processing unit 106 may be configured to perform a binning pass for a first surface for a first frame.  At block 304, the second processing unit 106 may be configured to perform a rendering pass for a second surface for the first frame in parallel with the binning pass.” Rendering pass is the back end processing. See In Fig.5 when the binning (front end geometry processing) for surface 3 is happening at the same time rendering of surface 2 is happening  ( after completion of front end processing of surface 2 .) 
Sannottera teaches, execute, in a second SIMD unit back end processing of one primitive in a first tile (Fig. 9 SIMD 946.sub.2 executes the back end process of rasterization logic  or rendering pass.) 
 Chung as modified by Wang, Sannottera and Liang are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to\o have modified Chung as modified by Wang and Sannottera to executing, in a second SIMD unit, concurrently with the executing of the visibility pass and upon completion of the front end geometry processing of the one of the primitives, back end processing of the one primitive in the first tile  similar to  execute, concurrently with the executing of the visibility pass ,and upon completion of front-end geometry processing of the one of the primitives,  back end processing of one primitive in a first tile as taught by Liang and  executing, in a second SIMD unit, the back end processing of one primitive in a first tile as taught by Sannottera .
The motivation to include this modification is to reduce the total run time of graphics processing of an image.

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the apparatus claim 9 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 9.

Claim 18 is directed to a non-transitory computer readable medium (Chung, “[0047] In another general aspect, a non-transitory computer-readable recording medium having recorded thereon a program, which when executed by a computer, performs the method described above.”) and its limitations is similar in scope and functions of the elements of the apparatus claim 9 and therefore claim 18 is rejected with same rationales as specified in the rejection of claim 9.


Regarding claims 2, 10 and 20, Chung as modified by Wang, Sannottera and Liang teaches, wherein the processor is further configured to divide the image into a plurality of tiles, (Chung, “[0106] FIG. 2 is a diagram including an example for describing TBR.  FIG. 2 includes a frame 200 presenting an object 220 including a plurality of tiles 210.”)
the visibility pass comprises determining, for the primitives of each tile in the image, which tile a corresponding primitive is located, (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.) and
when the one primitive is determined to be in the first tile, beginning execution of the front end geometry processing of the primitive. (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.  The binning pass utilizes a simplified vertex shader that only includes instructions that affect the position of the vertices”)  


Regarding claim 19, Chung as modified by Wang, Sannottera and Liang teaches,
 wherein the instructions further comprise dividing the image into a plurality of tiles, (Chung, “[0106] FIG. 2 is a diagram including an example for describing TBR.  FIG. 2 includes a frame 200 presenting an object 220 including a plurality of tiles 210.”)
the visibility pass comprises determining, for the primitives of each tile in the image, which tile a corresponding primitive is located, (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.)
when the one primitive is determined to be in the first tile, beginning execution of the front end geometry processing of the primitive, (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.  The binning pass utilizes a simplified vertex shader that only includes instructions that affect the position of the vertices”) and
when the primitive is determined not to be in the first tile, determine whether a next primitive is located in the first tile (Chung, The first stage of binning pass is the input assembler that determines locations of primitives of the image. Chung, “[0117] The input assembler 110 supplies data of vertices about objects stored in the memory 30 to the graphics pipeline 100.  The vertices supplied to the graphics pipeline 100 may correspond to a patch, for example, a mesh or surface expression, but are not limited thereto.” So input assembler determines the location of a primitive and sends the primitive to vertex shader.
Wang teaches determines whether a primitive is in the current tile and then .sends the primitive of the current tile to the vertex shader. (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.” Binning pass determines triangles of current bin.)
As Wang sends the primitives of a current tile to the vertex shader, it would have been obvious for input assembler of Chung as modified by Wang and Liang to check the location of the current primitive and if the location is not in the current tile, it would check for the next primitive to check whether the next primitive is the current tile for the purpose of sequentially supplying the incoming primitives of the current tile to the vertex shader so that vertex shader only performs processing.) and
 when the next primitive is determined to be in the first tile, beginning execution of the front end geometry processing of the next primitive. (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.  The binning pass utilizes a simplified vertex shader that only includes instructions that affect the position of the vertices.”  Vertex shader is the first element in the geometry processing.) 


Claims 4 and 12, Chung as modified by Wang, Sannottera and Liang teaches, wherein when the primitive is determined not to be in the first tile, determine whether a next primitive is located in the first tile, (Chung, The first stage of binning pass is the input assembler that determines locations of primitives of the image. Chung, “[0117] The input assembler 110 supplies data of vertices about objects stored in the memory 30 to the graphics pipeline 100.  The vertices supplied to the graphics pipeline 100 may correspond to a patch, for example, a mesh or surface expression, but are not limited thereto.” So input assembler determines the location of a primitive and sends the primitive to vertex shader.
Wang teaches determines whether a primitive is in the current tile and then .sends the primitive of the current tile to the vertex shader. (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.” Binning pass determines triangles of current bin.)
As Wang sends the primitives of a current tile to the vertex shader, it would have been obvious for input assembler of Chung as modified by Wang and Liang to check the location of the current primitive and if the location is not in the current tile, it would check for the next primitive to check whether the next primitive is the current tile for the purpose of sequentially supplying the incoming primitives of the current tile to the vertex shader so that vertex shader only performs processing.)  and
when the next primitive is determined to be in the first tile, beginning execution of the front end geometry processing of the next primitive. (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.  The binning pass utilizes a simplified vertex shader that only includes instructions that affect the position of the vertices.”  Vertex shader is the first element in the geometry processing.) 


Claims 5 and 13, Chung as modified by Wang, Sannottera and Liang teaches, wherein the front end geometry processing comprises vertex shading of the one primitive (Chung, Fig.6 Chung’s front end geometry comprises vertex shading of the one primitive.), and
the processor is configured to execute, concurrently with the visibility pass, vertex shading of the one primitive. (Chung “[0101] Referring to FIG. 1, the GPU 10 performs a graphics pipeline including a binning pipeline 101 and a rendering pipeline 102.  The binning pipeline 101 is a process of generating a tile list indicating to which tile vertices, primitives, or patches making up 2D or 3D objects are included.” The first stage of binning pass input assembler determines locations of primitives of the image “[0117] The input assembler 110 supplies data of vertices about objects stored in the memory 30 to the graphics pipeline 100.  The vertices supplied to the graphics pipeline 100 may correspond to a patch, for example, a mesh or surface expression, but are not limited thereto.”) 

Claims 6 and 14, Chung as modified by Wang, Sannottera and Liang teaches, wherein the processor further executes the front end geometry processing of the one primitive while the visibility pass is still executing to determine the location of other primitives of the image. (Chung teaches the primitive is sent to vertex shader (first stage of geometry processing) is sent from the input assembler who determines the location of primitives. As input assembly and vertex shader  are sequential elements of binning pipeline or visibility pass, when the vertex shader performs geometry processing on one primitive, visibility pass ( input assembler, which is a the first element of visibility pass) executes determination of other primitives.  Chung, “[0118] The vertex shader 115 transmits the vertices supplied by the input assembler 110 as input control points of the hull shader 121.”)

Regarding claim 15, Chung as modified by Wang, Sannottera and Liang teaches, wherein the processing device is an accelerated processing device (Chung, Fig.1 GPU 10 )  and the processor is a compute unit comprising a plurality of SIMD units ( Chung’s GPU 10 has multiple SIMDs,  [0319]…..“ A hardware component has any one or more of different processing configurations, examples of which include a single processor, independent processors, parallel processors, single-instruction single-data (SISD) multiprocessing, single-instruction multiple-data (SIMD) multiprocessing, multiple-instruction single-data (MISD) multiprocessing, and multiple-instruction multiple-data (MIMD) multiprocessing.”)

Regarding claims 7 and 16, Chung as modified by Wang, Sannottera and Liang teaches, wherein the back end processing comprises rasterization and pixel shading of the primitive (Chung, Fig. 6 element 140 is the rasterizer, element 160 is the pixel shader. Both of these elements are part of back end processing (rendering pass), and
the processor is further configured to begin execution of the back end processing of the primitive when the front end geometry processing of the primitive is completed. (Chung, [0122] The rasterizer 140 converts the output primitives from the domain shader 125 or the geometry shader 130 to pixel values in a 2D space, based on the generated tile list.  The pixel shader 150 may perform additional operations on pixels, such as a depth test, clipping, scissoring, and blending.  A result of pixel-shading performed by the pixel shader 150 may be stored in the buffers 180 by the output merger 160 and displayed as a frame of a moving image.” back end processing gets the primitive from the end unit of front end processing after completing the front end processing.) .

Regarding claims 8 and 17, Chung as modified by Wang, Sannottera and Liang teaches, wherein the back end processing comprises rasterization and pixel shading of the primitive (Chung, Fig. 6 element 140 is the rasterizer, element 160 is the pixel shader. Both of these elements are part of back end processing (rendering pass), and
the processor is further configured to begin execution of rasterization of the one primitive when the front end geometry processing of the primitive is completed. (Chung, [0122] The rasterizer 140 converts the output primitives from the domain shader 125 or the geometry shader 130 to pixel values in a 2D space, based on the generated tile list.  The pixel shader 150 may perform additional operations on pixels, such as a depth test, clipping, scissoring, and blending.  A result of pixel-shading performed by the pixel shader 150 may be stored in the buffers 180 by the output merger 160 and displayed as a frame of a moving image.” Rasterizer gets the primitive from the end unit of front end processing after completing the front end processing.) 


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as modified by Wang, Sannottera and Liang and further in view of Tapply et al. ( US patent Publication: 20140139534, “Tapply”).

Regarding claims 3 and 11,  Chung as modified by Wang,  Sannottera and Liang teaches,  wherein the visibility pass comprises determining the locations of the primitives of the image ( as above in claim 1)  but doesn’t expressly teach so in an order in which the primitives are received by an application, 
However, Tapply teaches, primitives are processed in an order in which the primitives are received by an application, (“[0261] In this way, each primitive is numbered (in ascending order in this embodiment) in the order in which it was received by the primitive list building unit 28 (i.e. in the order in which the primitives are provided by the host driver or API, etc., i.e. the order in which it is desired for the primitives to be rendered”).
Tapply and Chung as modified by Wang, Sannottera and Liang are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chung as modified by Wang, Sannottera and Liang to have included the visibility pass comprises determining the locations of the primitives of the image in an order in which the primitives are received by an application based on the teaching of processing of primitives in an order in which the primitives are received by an application as taught by Tapply.
The motivation for the modification is to provide control to the user in rendering primitives.
Chung as modified by Wang, Sannottera Liang and Tapply teaches, the one primitive is the first primitive determined, via the visibility pass, to be in the first tile. (Wang, “[0064] The goal of the binning pass is to identify triangles that intersect the current bin.  As such, only the position of the vertices of the triangle need to be determined to identify if a triangle intersects a particular bin.  The binning pass utilizes a simplified vertex shader that only includes instructions that affect the position of the vertices”)  

Response to Arguments
Applicant’s arguments, see remarks Page 8, filed 06/01/2022, with respect to the rejection(s) of claim(s) 17 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.. 

Applicant’s arguments, see remarks Pages 8-11, filed 06/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Chung et al. (US patent publication: 20160148424, “Chung”) in view of Wang (US patent Publication: 20160232645, “Wang”), Sansottera et al. ( US patent publication: 20170256020, “Sansottera”) and Liang et al. (US patent publication: 20200020067).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612